Citation Nr: 1119943	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  01-00 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1982 to June 1982 and from January 1983 to December 1988; he served thereafter in the Air Force Reserves (USAFR), and apparently had a period of Special ADS (special active duty) in March 1994 during which the Veteran sustained injury in a motor vehicle accident.  The Veteran was order to 137 days of active duty from April 1994 through August 1994, and periods of 31 days or less of active duty in September 1994, October 1994, and November 1994.  It is not clear whether any authorized period of active duty was 90 days or more in length after the period of active duty which ended in August 1994.  The Veteran apparently had some active service in 1995, although the beginning and ending dates of such service has not been verified.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which denied a request to reopen a claim for service connection for a back disorder.  In August 2003, the Board reopened the claim of entitlement to service connection for a back disorder and Remanded the reopened claim to be further developed.  In January 2006, September 2006, and October 2009, the Board again Remanded the claim.  The RO in San Juan, Puerto Rico has jurisdiction of the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had periods of special active duty in 1994 and apparently had some active duty in 1995, although the length of each active duty period after the period ending in August 1994 appears to have been less than 90 days.  An accurate determination of the length of each period of active duty in 1994 and 1995 is required because a chronic disease may be presumed service connected if the chronic disease is manifested within one year following a period of active service of 90 days (or more).  38 C.F.R. § 3.307.  

Correspondence from the Veteran reflects that he was in Texas in January 1995 through at least part of March 1995.  There are no Orders of record which establish whether he had Orders for any active duty service during this period.  Service treatment records reflect that the Veteran was seen in early April 1995 at a USAF clinic in Arizona for a rash.  That treatment note reflected recent travel to Honduras and Saudi Arabia.  The Board notes that there are no official records which reflect when the Veteran traveled to Saudi Arabia.  However, given that the Veteran had a "Top Secret" clearance and the nature of the Veteran's duties during those periods when he was activated, with known duties in drug surveillance, the Board assumes he did not travel to Saudi Arabia either as a tourist or for regular two-week yearly reserve active duty for training (ACDUTRA) or weekend inactive duty for training (INACDUTRA).  The Veteran should be asked whether he had Orders for active duty service in Saudi Arabia in 1994 or 1995, and, if so, the length of such duty period should be obtained.

An April 19, 1995, Physical Profile Report states that the Veteran was placed on restricted duty due to multiple medical problems.  Another record reflects that the Veteran was relieved from special (active duty) orders in May 1995.  However, these reports, which would suggest that the Veteran was not on active duty after April 1995, conflict with a June 1995 service treatment record which reflects that the Veteran had "just" returned from Honduras, where he had been stationed.  The Veteran has stated on numerous occasions that he was performing active duty in Honduras when he received notice that he was being separated from his reserve component enlistment.  The Board finds no reason to doubt the credibility of this assertion, but is unable to determine whether the Veteran had a period of active service of 90 days or more.  

The Board has attempted, in prior Remands, to obtain specific and accurate information about the length of the Veteran's periods of actual active service in 1994 and 1995, seeking information from various sources.  The evidence associated with the claims file is still not sufficient to determine whether the Veteran had active duty of 90 days or more in 1995.  

The medical opinion provided in February 2011 states that the Veteran's degenerative joint disease of the lumbar spine arose between January 1996 and November 1996.  The Board must determine whether the Veteran had any period of active service of 90 days or more in 1994 or 1995 in order to determine whether the presumption of service connection is applicable.  Therefore, an accurate determination of the length of each period of active service the Veteran had in 1994 or 1995 is required to complete appellate review.    

As requests to other sources have proved unsuccessful, the records of the Veteran's service must be sought through evidence from his military pay records.  That information should be available from the Defense Finance and Accounting Service (DFAS).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Finance and Accounting Service (DFAS) and request that it verify the Veteran's complete pay status, to include pay for periods of active duty, special active duty, active duty for training, and inactive duty for training, beginning from January 1994 through December 1995.  

2.  If, after receipt of the pay information from DFAS, there are dates between January 1994 and December 1995 for which it is unclear whether the Veteran was on an active duty status or an inactive duty status, or when active duty status began and ended, the agency of original jurisdiction (AOJ) should contact the Air Force Reserve and request copies of orders covering the applicable time period.  The AOJ should specify the dates for which Orders are requested and provide the DFAS records pertinent to those dates.  

3.  Once the AOJ has established whether the Veteran had any period of active service of 90 days or more between January 1994 and his separation from reserve service in December 1995, other than the 137-days period of active service from April 1994 through August 1994, the AOJ should obtain any additional medical opinion required.  
	The AOJ should list the beginning and ending dates of each period of active service lasting 90 days or more.  The AOJ should request medical opinion as to the likelihood (whether there is a 50 percent, or greater, likelihood) that degenerative joint disease of the lumbar spine arose within one year after the completion the 137-day period of active service which ended in August 1994.  The AOJ should request medical opinion as to the likelihood (whether there is a 50 percent, or greater, likelihood) that degenerative joint disease of the lumbar spine arose within one year after the completion of any other period of service of 90 days or more ending in 1994 or 1995.  If the Veteran cannot conveniently appear for VA examination, this question may be answered by review of the record.  
	The AOJ should request medical opinion as to whether the Veteran's current degenerative joint disease of the lumbar spine is secondary to or aggravated by any service-connected disability or any incident of service, to include the incidents of service giving rise to any service-connected disability.  If the Veteran cannot conveniently appear for VA examination, this question may be answered by review of the record.  The reviewer must be provided with a list of each disability for which service connection has been granted, including a cervical spine disability.  The reviewer must review relevant records underlying the grant of service connection for a cervical spine disability.   
	If there is no period of active service of 90 days in 1994 or 1995 after the period ending in August 1994, then obtain medical opinion as to the likelihood that symptoms of a March 1994 motor vehicle accident remained chronic and continuous after the period of service ending in August 1994 until degenerative joint disease was manifested in 1996.  The reviewer should provide opinion as to the likelihood that a March 1994 motor vehicle accident caused or accelerated onset of degenerative joint disease of the lumbar spine.  

4.  When all directed development has been conducted, readjudication should be completed. If such action does not resolve the appeal, a supplemental statement of the case should be issued to the appellant and her representative. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

